 658DECISIONSOF NATIONALLABOR RELATIONS BOARDGlenn MachineWorks,Inc.andRoger D. PriceInternationalAssociation of Bridge,Structural andOrnamental Ironworkers,Local 92, AFL-CIOandRoger D. Price.Cases 26-CA-10849 and26-CB-2079B.Respondent InternationalAssociationofBridge,Structural andOrnamental Ironworkers,Local 92, AFL-CIO, Birmingham, Alabama, its of-ficers,agents, and representative, shall take theaction set forth in the Order.22 November 1985DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 17 June 1985 Administrative Law Judge J.Pargen Robertson issued the attached decision. TheRespondents filed exceptions and supporting briefs,and the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders thatA. Respondent Glenn Machine Works, Inc., Co-lumbus,Mississippi, its officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified.1.Substitute the following for paragraph 2(b)."(b)Offer immediate and full employment toJerryWayne Rogers and Roger Price in the posi-tions they would have had but for the unlawfulconduct or, if those positions no longer exist, tosubstantially equivalent positions without prejudiceto their seniority or any other rights or privilegesin the manner set forth in the section of the deci-sion entitled `The Remedy."'2.Substitute the attached notice marked Appen-dix A for that of the administrative law judge.'The Respondents have excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findings2The judge's recommended remedy provides that Respondent Glennbe directed to return Roger Price to his former position of foreman and,if necessary, remove from that position persons employed after it termi-nated PriceWe do not agree The record does not clearly specify thejobs that were available after 15 February 1984 for which Price wasqualified, but was wrongfully denied Therefore, we shall leave to thecompliance stage of this proceeding the determination of the position towhich Price should be reinstatedAPPENDIX ANOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT tell our employees that they haveto get things straight with International Associationof Bridge, Structural and Ornamental Ironworkers,Local 92, AFL-CIO or any other labor organiza-tion before we employ them.WE WILL NOT tell our employees that they haveto make it right with Ironworkers Local 92's busi-ness agent before we employ them.WE WILL NOT refuse to employ anyone becausethey engage in protected internal union politicalactivities or because we believe that they are in dis-favor with a labor organization because of protect-ed activities.WE WILL offer immediate and full employmentto Jerry Wayne Rogers and Roger Price to the po-sitions they would have had but for the unlawfulconduct, or, if those positions no longer exist, tosubstantially equivalent positions without prejudiceto their seniority or any other rights or privileges,and WE WILL, along with International Associationof Bridge, Structural and Ornamental Ironworkers,Local 92, AFL-CIO, make Jerry Wayne Rogersand Roger Price whole for all loss of earnings suf-fered by reason of our discrimination, with interest.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the National Labor Relations Act.GLENNMACHINE WORKS, INC.277 NLRB No. 76 GLENN MACHINE WORKS659MargaretTheiner,Esq.,for theGeneral Counsel.Hunter N. Gholson, Esq.,forRespondent Glen MachineWorks, Inc.Thomas N. Crawford Jr., Esq.,for Respondent Ironwork-ers Local 92.Roger D. Price,appearing for himself.DECISIONSTATEMENT OF THE CASEJ.PARGEN ROBERTSON, Administrative Law Judge.This matter was heard in Columbus, Mississippi, on 14and 15 January 1985. The issuesstemfrom an amendedcomplaint dated 28 November 1984. The original chargewas filed on 3 July 1984 in Region 10. On 15 August1984 the General Counsel of the National Labor Rela-tions Board issued an order transferring the cases fromRegion 10 to Region 26.Facts iIn this case the General Counsel attempted to provethat Respondent Glenn refused to employ, and Respond-ent Local 92 refused to refer for employment, two mem-bers of Local 92, Roger Price and Jerry Rogers, becausePrice and Rogers were in disfavor with Local 92 as aresult of their involvement in internal union political ac-tivities.H. L. (Babe) Thacker, the current business agent ofLocal 92, was opposed by Price and Rogers on threeseparate occasions.Prior to 1980 Thacker had served as Local 92's busi-ness agent for a number of years. However, during the1980 election,Wayne Lucas ran against Thacker and de-feated him for the position of business agent. Both Priceand Rogers actively supported Lucas. The evidenceproved without conflict that their work in opposition tothe election of Thacker became known to both Thackerand Respondent Glenn.Prior to 1980, one of the assistant business agents forLocal 92 was Bonzell McGee Since at that time assistantbusiness agents served pursuant to appointment by thebusiness agent,McGee lost his position when Thackerwas defeated in the 1980 election.'Roger Price opposed Thacker and McGee again fol-lowing the 1980 election when Thacker and McGee at-tempted to establish a separate local union in Columbus,'The commerce facts and conclusions are not at issue Respondents,Glenn and Local 92, respectively, in their answers as supplemented bystipulations on the record, admitted that Glenn is a corporation with anofficeand place of business in Columbus,Mississippi,where it is and hasbeen engaged in steel fabrication and erection and is an employer en-gaged in commerce within the meaning of Sec 2(2), (6), and (7) of theActRespondents also admitted that Local 92 is a labor organizationwithin the meaning of Sec 2(5) of the Act2The record revealed that, beginning after 1980, the assistant businessagents, as well as the business agents, ran for election Although, unlikethe case of thebusiness agent,the assistant business agentswere not in-stalled as a direct result of the election, it became the practice after 1980,according to the testimony of H L Thacker, for the business agent toappoint those two members who ran for assistant business agent and re-ceived the highest and second highest number of votes respectivelyMississippi.3At a meeting called to organize the Colum-bus,Mississippi local Price spoke against the idea of aColumbus local Again the position supported by Priceprevailed.Thacker and McGee were not successful inorganizing a separate local.However, in 1983 when H. L. Thacker again ran forelection as business agent of Local 92 against Lucas, hewas successful.Again, Price and Rogers campaignedagainst Thacker. After his election, Thacker tried unsuc-cessfully to persuade one of the election winners to post-pone his acceptance of anassistantbusiness agent posi-tion in order to enable Thacker to appointBonzellMcGee. Thacker did appoint McGee to another Local92 position, that of area steward, for the area which in-cluded Columbus, Mississippi.Prior to the June 1983 election, both Price and Rogershad been employed continuously for a number of yearsby Respondent Glenn. In February 1984 both were ter-minated by Glenn and, with rare exceptions, neither hasworked since then either for Glenn or for anyone pursu-ant to referral from Respondent Union.A. The Relationship Between Respondent Glenn andRespondent Local 92Glenn is engaged in the construction industry in Co-lumbus, Mississippi. In thatbusiness,which includes theinstallation of steel and machines, Glenn employs iron-workers and millwrights. Glenn looks to Local 92 toprovide it with a competent work force of ironworkers.Under the referral practice established by their collec-tive-bargaining agreement, Glenn customarily calls for,and Local 92 refers to Glenn, needed ironworkers.Those referrals include ironworkerforemen asneeded byGlenn.Itwas proved without contest that the accepted prac-tice provides that Glenn may acquire their ironworkersby three methods:41.Glenn may request that Local 92 send it a cer-tain number of Ironworkers without specifying theworkers by name. Under that type of request ac-cording to the unrebutted testimony of AssistantBusinessAgent Sam Shaw, Local 92 is obligated toselect from that respective month's out of work reg-ister, beginning with the registered worker showingthe oldest out of work date and continuing progres-sively to select each next out of work registrantshowing the longest out of work period, untilGlenn's requested number is satisfied.2.Glenn may request any number of Ironworkersby name. In that event, again according to the unre-butted testimony of Sam Shaw, Local 92 is obligat-ed to refer the requested member(s) even thoughthe particular Ironworkers may or may not be reg-istered on that month's out of work register.3Respondent Local 92 which is located in Birmingham, Alabama,serves 35 counties in Alabama and two, which include Columbus, in Mis-sissippi'Of course, Glenn could use any combination of the following meth-ods to select a number of ironworkers 660DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Glenn mayemploy any Ironworker by con-tactingtheemployeedirectlyand not goingthrough Local 92.B. The Facts Material to the Instant Controversy1980Roger Price testified that shortly after the 1980 unionelection in which Wayne Lucas defeated H. L. Thackerfor business agent of Local 92, Thacker and BonzellMcGee attempted to organize a separate local in Colum-bus,Mississippi.A meeting was called with representa-tives of the International. At that meeting Price spokeout against a separate local in Columbus.Afterward Price had a conversation with BonzellMcGee in a restaurant in Hamilton, Mississippi:A. (McGee) was really upset with,me about notsupporting him and-in his political moves to gettheLocalUnion and to-and defeatingMr.Thacker in the '80 election.Q. What did he say to you?A. He said some things that I had rather notrepeat in court, but-in here in front of mixed com-pany. But he told me that he would get even someday.He'd get his chance. If he ever got back inpower he would get even with me.As shown below, I discredit Bonzell McGee's denialthat he threatened Roger Price during the above-men-tioned conversation.1983 and 1984 (Before the Layoff of Rogers andPrice)In June 1983 H. L. Thacker regained the position ofbusiness agent by defeating Wayne Lucas.Shortly after that election Roger Price saw BonzellMcGee on a Glenn job at General Tire:[McGee] said that things was going to change thenext three years in this area. The same peoplewouldn't be working at Glenn Machine Worksafter-all time, the same few that had been workingthere would change.Again, as shown below, I discredit McGee's denial ofthe above conversation.During the last 2 years of the administration of WayneLucas as business agent, until 1983 Jerry Rogers servedas job steward on his jobs with Glenn. Bobby Hudsonserved as area steward during the Lucas administration.When Thacker was elected, he removed Hudson andappointed Bonzell McGee as area steward. Concerningthe practice of removing job stewards, it is customaryfor a job steward to be replaced in writing.Jerry Rogers was working on a Glenn job at Weyer-hauser when he was notified of his dismissal as job stew-ard.His replacement brought a note written on toiletpaper by Business Agent Thacker to Tommy Glenn.Tommy Glenn is one of the stockholders, along with hisbrother Sonny, that manage Glenn. According to unre-butted testimony of Jerry Rogers, the toilet paper noteread:"To Tommy Glenn." And, it said down there, itsaid, "Since I have been treated like shit for overthe period of the last three years I feellike thispaper is appropriate for thisdismissal."After the Weyerhauser job, JerryRogers, along withJunior Plunk, started working on a Glenn job at GeneralTire.Rogers, in accord with regular practice, appointedhimself job steward since he was the only ironworker onthe job.When two additional men were ordered 2 weekslater,BonzellMcGee replaced Rogers as job steward.However, since he had not been replaced by phone orletter,Rogers calledAssistantBusinessAgent SamShaw. Shaw told Rogers that he should continueservingas job steward. Nevertheless, the next day Shaw wasoverruled and Rogers was dismissed as job steward onthe General Tire job. While still on the General Tire job,Rogers had a conversation with Bonzell McGee in thepresence of Johnny Perkins. McGee told Rogers, "Thetableshave been turned on you and your buddy."Rogers testified thatMcGee wasreferringtoRogerPrice as his buddy.5 Rogersand RogerPricehadworked together for several years.As in all of the instances,BonzellMcGee denied theabove-mentioned conversation. I credit the testimony ofJerry Rogers.Discussion as to the Incidents Involving BonzellMcGeeBonzell McGee denied all questions which implied im-proper comments by him. That testimony which was indirect conflict with two other witnesses did not appearlogical under the circumstances. It was established thatMcGee was strongly opposed on three occasions byPrice and Rogers. Moreover, McGee admitted that onthe day of his conversation with Price in Hamilton, Mis-sissippi,Price refused to employ McGee after McGeewas referred to the job. Nevertheless, according toMcGee, he said nothing at any time to either Price orRogers which would demonstrate his displeasure withtheir treatment of him.Moreover, in another areaMcGee's answers under cross-examination were conflict-ing.When first asked by the General Counsel about ef-forts to have him appointed assistant businessagent in1983,McGee denied all knowledge of such an effort.Subsequently,McGee admitted that he had heard talkthat Thacker wanted to replace Assistant Business AgentGoolsby with McGee.IobservedMcGee's demeanor. I was not impressedwith his demeanor. I found that he was evasivein his an-swers on cross-examination.While other agents of theUnion, notably Sam Shaw, admitted making commentswhich reflected conflicts between McGee and Thackeron one hand and Rogers and Price on the other,McGee'stestimony failed to reveal similar candor. In myopinion, Bonzell McGee was not a reliable witness.5Accordingto Rogers,his only other buddies were Johnny and TerryPerkins.However, both Johnny and TerryPerkins were supporters of H.L Thacker Moreover, JohnnyPerkins was present when McGee madethe above-mentioned statement to Rogers. GLENN MACHINE WORKSBoth Roger Price and Jerry Rogers appeared to testifyin a credible fashion. In most respects involving personsother than Bonzell McGee, their testimony was eitherunrebutted, admitted, or not directlydenied.Additional-ly, I was impressed with their testimony on cross.Roger Price was particularly impressive in his explana-tion of several incidents which Respondent Glenn point-ed to as a basis for Price's layoff. Although Price ex-pressed surprise at the way in which Glenn allegedlyweighed those incidents, his recollection of the facts ap-peared frank and similar to the factual accounts ofTommy Glenn.In my opinion both Rogers and Price were truthful intheir testimony.January 1984In January 1984 Price spoke with AssistantBusinessAgent Eddie Goolsby first in the underlay department atGeneral Tire and then at the Reagan Company. GoolsbytoldPrice thatBusinessAgent Thacker had askedGoolsby to step downas assistant businessagent andpermit Thacker to appoint Bonzell McGee to theassist-ant business agent position. In return Thacker promisedGoolsby Roger Price's job at Glenn. At that time Pricewas a foreman at Glenn. Goolsby told Price that "Theywere going to get [Price] one way or the other, theywere going to get [Price's] job."DiscussionH. L. Thacker admitted that he did ask Eddie Goolsbyto temporarily step down in order to permit the appoint-ment of Bonzell McGee as assistant business agent.Thacker testified that after considering his request,Goolsby declined to step down.Goolsby did not personally testify. In an affidavitwhich was offered into the record, Goolsby's testimonydid not include the above-mentioned January conversa-tion.No explanation was offered as to how Price knewof Thacker's proposal to have Goolsby step down as as-sistant business agent, other than through the above-men-tioned conversations with Goolsby, In view of my find-ing that Price was a crediblewitness andthe lack of adenial about the contents of his conversations withGoolsby,I find that the conversations occurred as relat-ed by Price.The LayoffsBoth Price and Rogers were laid off by Glenn at ornear the completion of Glenn's General Tire job around15 February 1984.As to his layoff, Price testified:A. Thatwas a pay period ending February 15th.I'm not really positive that was the last day. Thatwas the last pay period.Anyhowthe last day that Iworked,Mr. Glenn came by and we rode aroundback of the Underlay and looked over the job. Hedid, occasionally he carne by the job.JUDGEROBERTSON:Which Mr.Glen are youtalking about?661THE WITNESS: Mr. Tommy Glenn. And, told meto take a few days off. And, that we would havesomething coming up real soon.BY Ms. THEINER: (Resuming.)Q. Okay, did he say anything else to you?A. Yes,ma'am.I asked him to go-about goingon down to Weyerhauser. And, since these rumors,you know, I trusted the man-but the rumorswere-well, I asked him about going to Weyer-hauser and he said we couldn't do that right now.Couldn't let me go down there right now.The Post Layoff PeriodFollowing their layoffs, both Price and Rogers soughtwork from Glenn and through Local 92.Approximately 2 weeks after his layoff,Price askedTommy Glenn for work while he was at Glenn to pickup his check.Glenn told Price there was no work readyfor Price.Price testified that after that conversation hehad several conversations with Tommy Glenn in whichhe asked for work. Tommy Glenn admitted that Pricetalked to him about work.Glenn admitted specificallythat Price talked to him"about doing other work [thanwork as a foreman]as well [as work as a foreman]."On 4 June 1984 according to Price he had a phoneconversation with Tommy Glenn:A. Yes,Ma'am,I calledMr.Glenn and askedhim, after I had seen the-I didn'tthink he wasever going to let me go back to work,I asked himwhat the problem was, what could I do to makethings rights and get back to work.He said that I would have to make things-getthings straight between myself and the BusinessAgent or the Union before I could return to work.Q.And,where were you when you made thiscall?A. Frommy home.Q. Do you remember anything;else that was saidin that conversation?A. Yes,I asked him was this the reason I hadn'tbeen working, and he said it was. That I just had toget things right between myself and the Unionbefore I could go back to work.Tommy Glenn was asked if he recalled telling Pricethat "for him to get employment he would have to makeit right with the Union?"Glenn replied, "I don't remem-ber saying that to Roger [Price]."After his layoff,Jerry Rogers was also unsuccessful infinding work.InMay 1984 according to his testimony hewent to Glenn,and spoke to Tommy Glenn and SonnyGlenn:A.We wentintoTommy's office,wasn't anyonein there the best that I can remember now. And, wesat down. And, I asked Sonny and Tommy,I said, Iwant to know how come I can't work no more.Sonny said I thought you was working.He turned and looked at Tommy, and said,Tommy, do you know anything about this. And,Tommy said Jerry, you're going to have to make it 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDright with Babe Thacker. And, he also told me thatRoger had to make it right with Babe Thacker too.When asked about the above conversation, TommyGlenn testified:JerryWayne came in the office one day andwanted to go to work and wanted to know why hehadn't gone to work. And, he was talking to meand Sonny both. And, I told him that he needed togo back to the Local and get referred, or go backand get straightened out with Babe or whoever itwas to get straightened out with so he could get re-ferred to the job.DiscussionAs shown above, I found both Price and Rogers to becrediblewitnesses. I am convinced that Tommy Glenntold both, in effect, that they would have to get straightwith the Union before they could return to work withGlenn Machine. Glenn admitted having that conversa-tion with Rogers, and he did not recall the conversationwith Price. I credit Price and Rogers' account of thosetwo conversations.Contact with the UnionThe record shows that beginning immediately aftertheir layoffs from Glenn, Price and Rogers contacted theUnion about needing work.On the next day after his layoff, Roger Price calledLocal 92 and spoke with Assistant Business AgentGoolsby and perhaps AssistantBusinessAgent Shaw aswell.6 Price specifically recalled the conversation withGoolsby. He told Goolsby that, "I was afraid that whathe had told me before had gone to pass, that they hadgotten my job." Price told Goolsby that he was out ofwork.From that time Price continued to call and visit Local92 ona regular basis.'Price testified that he frequentlytold the assistantbusiness agents atLocal 92 that both heand Jerry Rogers needed work. Rogers alsomade nu-merousphone calls and visits to Local 92 seeking refer-ral for work. Local 92 witnesses Thacker and Shaw didnot dispute testimony from Price and Rogers that theyfrequently contacted the Local and indicated that theyremainedout of work. However, Shaw testified that theLocal's operating procedure requires that members maybe referred for work only when requested specifically bynameby an employer or in response to a request for un-specified ironworkers, when they appear on the respec-tivemonth's out-of-workregister.Only members listedon that month's out-of-work register are eligible for re-ferral unless an employer specifies a requested worker byname.According to Shaw, members may register as outof work through one of two methods:8Price testified that he believed he also talked with Shaw on that oc-casion°Price's phone bill reflected that he called the Local office 25 timesduring the period from March through 13 December 19841.The member may appear at the Local's officeduring the respective month and personallysign theout of work register,listinghis last day of work.2.The member, if he lives over 50 miles from theunion hall, as did Price and Rogers, may call thebusinessagent or one of the assistantbusiness agentsand have his name placed on the register. However,the member's name will not be placed on the regis-ter unless the member specifically asks the businessagent or assistant business agent to puthis name onthe register.AssistantBusinessAgent Shaw testified that for sever-almonths after their termination in February, both Priceand Rogers failed to specifically request him to placetheir names on the register. 8 Shaw admitted that fromthe time he first talked to Price and Rogers, after theirFebruary 1984 layoffs, he knew they were out of workand were looking for jobs. He also admitted he knewthey were calling from 100 miles from the Local hall.Shaw recalled that at some point he explained that Priceand Rogers needed to be on the out-of-work register,and that he did sign them on the register. However,through October 1984, neither Price nor Rogers ap-peared on the register (see below). Until thattime nei-ther Price's, nor Rogers' names were included on the reg-ister because, according to the Local, neither specificallyasked that their name be entered.Price and Rogers testified that they contacted theLocal in the hope of being referred out to work, and itwas not until after the unfair labor practice charge wasfiled in July that they learned of the Union's requirementthat callers must specifically request inclusion on the out-of-work register. Neither was told by the Union of thatpractice.Pricewas unable to recall specifically when he re-quested inclusion on the out-of-work register, but he be-lieved he made a specific request in July or August.On 24 September 1984 Price called AssistantBusinessAgent Goolsby and asked to be referred to a job atGlenn. Price told Goolsby that he had learned fromGlenn's supervisor, Perkins, that Glenn was orderingeightmen that day. Goolsby told Price that he was onthe out-of-work referrals and would be the next referredto a job. However, Price was not called.AssistantBusinessAgent Sam Shaw admitted to a con-versation with Price in September 1984:That'swhen he-the best I can remember that'swhen he told me that he was suing, you know,about the lawsuit. And, then he had told me thatMr. Goolsby had told him the reason he wasn'tworking he had voted the wrong way.8Neither Price nor Rogers was aware of the requirement that mem-bers must specifically request inclusion of their names on the out-of-workregister.There was no showing on the record that Local 92 ever in-formed its members of that practice.9The regular out-of-work registers did not show inclusion of eitherPrice or Rogers from February through October 1984 However, fourpages covering portions of the months of February and August or Sep-tember had been removed and were missing. I credit Price's account ofhis 24 September conversation with Goolsby GLENN MACHINE WORKSPrice recalled that in one of his conversations when hecalledAssistantBusinessAgent Shaw at Shaw's home,Shaw told him that what Thacker and McGee hadagainsthim most was his opposition to the Columbuslocal being established. I credit Price's recollection ofthis conversation.Jerry Rogers testified that during March 1984 while inthe union hall to pay his dues, Assistant Business AgentGoolsby told Rogers that "The reason that we had lostour jobs that we didn't support Babe Thacker."10 Onthat same visit Rogers talked with AssistantBusinessAgent Sam Shaw. Shaw told Rogers, "I guess you know. . . you just didn't back the right person." After review-ing his affidavit, Rogers recalled that "Sam [Shaw] saidwe didn't support Babe, me or Roger, that's the reasonwe lost our job." I credit Rogers' testimony.In addition to his discussions with the Union, Rogers,aswell as Price, regularly talked to Glenn about work.On one occasion Rogers talked with Supervisor TerryPerkins. Perkins told him Glenn had a job going at Jef-frey Steel and that he could use Rogers for that job. Per-kins told Rogers, "that he had been trying to get them tocallme.. . they wouldn't call me."" 1 On cross-exami-nation, Rogers recalled that Perkins told him that he hadbeen trying to get Steward Woodrow Howell to haveLocal 92 refer Rogers to the Glenn job.Glenn's Superintendent Cornithan testified that he hadrequested Rogers on a couple of occasions in 1984, butthatRogers was not sent by the Union.C. FindingsThe ultimate question herein involves the allegationsthat Price and Rogers were illegally denied referrals andemployment by Respondents because of their internalunion political activities. There was no contention madeby either Respondent to the effect that either Price orRogers engagedin any union activity which would legal-ly justify reprisals. Their internal union political activitiesconstitute activities protected under the National LaborRelations Act. A violation must be found if the evidenceestablishes that Price and Rogers were denied referralsand/or employment because of their internal union politi-cal activities regardless of the fact that Local 92's hiringhallwas not their exclusive means of employment.Team-stersLocal 923 (Yellow Cab),172NLRB 2137 (1968);Hoisting & Portable Engineers Local 4,189NLRB 366(1971).Each Respondent denies that employment/referralswere deified Price and Rogers because of their union ac-tivities.In determining the relevant issues, it is unnecessary todetermine whether there was collusion between the twoRespondents. If the evidence shows that RespondentGlenn denied employment to Price and/or Rogers be-cause of their union political activities or simply becauseof its belief that they were in disfavor with Local 92 be-10Again,Icredit Rogers' testimonyGoolsby did not testify at thehearingHis affidavit contained a denial that he told Rogers why Rogerswas laid off Since I was unable to obseive Goolsby'sdemeanor,I creditRogers whom I found to be a credible witness11Rogers'testimony about his conversation with Perkins was unrebut-ted663cause of their union political activities,a violation wouldhave been established.Steelton, Inc.,266 NLRB 881, 885(1983).Moreover, if the evidence shows that Local 92 refusedto refer, or otherwise interfered with, employment forPrice and/or Rogers because of their political union ac-tivities, a violation will have been established.The record shows that Roger Price was neither re-ferred to work by Local 92 nor was he employed byGlenn from 15 February 1984 until 20 October 1984. On21October he was telephoned by AssistantBusinessAgent Sam Shaw and told to report to work for Glennat the jobsite for Weyerhauser. As directed, Price report-ed the following day. However, Local 92's job stewardand the Glenn foreman refused to permit Price to work.Pricewent to Glenn's office and asked Tommy Glennwhy he was'not permittedto, work.Glenntold Pricethat he did not know but perhaps they did not want himdown there anymore. Glenn said he did not know"where he was legally" but that he would get back withPrice later. Later that evening, 22 October 1984, Glenn'ssuperintendent JerryCornithan telephoned Price andtold him to report to work at Glenn's Weyerhauser jobon 23 October and that Price would also be paid asthough he had worked on 22 October.After a few days, Price was transferred to Glenn's jobatUnited Cement. Price telephoned AssistantBusinessAgent Shaw and asked who was job steward since Pricewas the only ironworker on that job. Shaw appointedPrice as job steward. However, Price was removed asjob steward by Bonzell McGee. McGee sent word by hisson, Steve McGee, that McGee did not want anybodythat had a charge against the Local being a job steward.Price continued to work for Glenn until 9 November1984 when he was laid off. Price has not been recalled.Rogers worked for Glenn for 2 days in June 1984 eventhough he was not referred by Local 92, and in Novem-ber 1984 for about 9 days. He, like Price, has not beenrecalled.The record illustrated that from 15 February 1984Glenn had positions available which it could have filledwith Price and/or Rogers.In consideration of the allegations of 8(a)(1) and (3)violationsby Glenn's refusing to employ Price andRogers after 15 February 1984, the crucial question isone of motive. Regarding Price, Glenn, through TommyGlenn, contended that because of several factors, itbecame dissatisfiedwith Price's work as foreman andelected to try someone else in that position. Glenn didnot advance any reasons why it elected not to employPrice as a journeyman, and, in fact, as shown above, itdid employ him as a journeyman in October and Novem-ber 1984.ConcerningRogers,Tommy Glenn admitted thatGlenn was not unhappy with Rogers' work. Glenn Su-perintendent Cornithan and Foreman Perkins admittedlysought, without success, the Union's referral of Rogersto Glenn jobs.In accord with the rationale ofWright Line,251NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Or. 1981),cert.denied 455 U.S. 989 (1982), I shall first question 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether the General Counsel proved a primafacie case.If that question is answered. yes, then I shall considerwhetherRespondent would have refused to employPrice or Rogers in the absence of their protected activi-ties.Obviously, the most damaging evidenceagainst Glennis the credited testimony that Tommy Glenn told firstRogers, then Price, that they had to get straight with theUnion before he could put them to work. A similar com-mentwas found to establishan 8(a)(1) and (3)violationinBerry-Mahurin Construction,258 NLRB 1259 (1981).Glenn could have hired Price and Rogers by either spe-cifically requesting them from Local 92 or by employingthem directly without going through the Local. Glennwas underno legalobligation to await Local 92's ap-proval before hiring either Price or Rogers. TommyGlenn's comments illustratehis unwillingnessto risk dis-pleasingtheUnion by hiring Price orRogers. SeeChapin & Chapin,213 NLRB 250, 255 (1974).Glennarguesthat it should not be held responsible forabuses by a union hiring hall. I agree. However, that isnot at issue here. Glenn was not bound to the hiring hall.The record established that Glenn could legally hirePrice and Rogers without even contacting Local 92.Glenn's motive in refusing to regularly employ Priceand Rogers is further illustratedin commentsto Rogersby other Glennagents.Both Foreman Terry Perkins andSuperintendent Cornithan requested that Rogers be re-ferred to Glenn by Local 92. Neither Perkins nor Cor-nithan's request was honored. As noted above, Glenncould have employed Rogers directly on all those occa-sions.Apparently, they did not do so because Rogers didnot receive a referral from Local 92.I find that the record establishes the following:1. In May 1984, Tommy Glenn told Jerry Rogersthat he and Roger Price had to "make it right" withBusinessAgent Thacker in order to work forGlenn. 122.On 4 June 1984, Tommy Glenn told RogerPrice that he had not been working for Glenn andcould not work for Glenn until he got "straight"with the business agent.3.Subsequently, Foreman Perkinsand Superin-tendent Cornithan told Jerry Rogers that they hadtriedwithout success to have the Local referRogers to Glenn jobs. Rogers was not hired onthose occasions even though Glenn could have le-gally hired him without going through the Local.The above comments by admitted supervisors of Glennestablish thatGlenn'smotive in refusing to regularlyemploy Price and Rogers after 15 February 1984 wastheirimpressionthat Price and Rogers were in disfavorwith Local 92. I find that the General Counsel has estab-lished a prima facie case that Glenn has violated Section8(a)(1) and(3) by refusing to regularly employ Rogersand Price after 15 February 1984,12Glenn employed Rogers on a job of 2 days' duration in June 1984.However, he has never been rehired to a position substantially equivalentto the regular job he held with Glenn before February 1984.I shall now consider whether the record shows thatGlenn would have continued to refuse to employ Priceand Rogers absent their political activity.Regarding Jerry Rogers, Tommy Glenn admitted thatGlenn "had no reason not to" rehire Rogers. Rogersworked for Glenn regularly for at least 2 years before hisFebruary 1984 layoff. Since that layoff, he has workedonly briefly on two occasions (see above). TommyGlenn testified that Glenn would have employed Rogersif he had been referred to them by the Union. As shownabove, I have found that the General Counsel provedthat Glenn could have hired Rogers after February 1984but did not do so because of his protected activities. Inview of Tommy Glenn's above-mentioned testimony, it isapparent, and I find, that Glenn did not show thatRogers would have been denied employment in the ab-senceof his protected activities.Regarding Roger Price, early in the instant hearing,Tommy Glenn was examined by counsel for the GeneralCounsel as follows:Q. Why did you not want him back?A. I had other people to do the job just as good.Q. Okay, any otherreasonthat you didn't callMr. Price?A. Yeah. Do you want me to give my-the use-you're asking me to tell you why I didn't want towork him any more?Q. Correct.A. JerryWayneisanentirelydifferent thingfromRoger. I didn't-he just wasn't referred.Roger-well, the time that we laid Roger off atGeneral Tire and there was a period that I thoughtIwould try it without Roger and see how I gotalong without him. And, we got along just fine, sowe didn't want to use him any more.We had had some recurring problems on the job,just things that kind of built up over a period oftime.And, we decided we would try it withoutRoger, or I did. And, I tried it without him and ev-erything went just fine, so I didn't want him anymore.Q.What kinds of problems, Mr. Glenn?A.Well,we kept having a problem on the jobwith the ironworkers and the millwrights. The Iron-workers didn't want to work for a Millwright. JerryCornithan,who was the boss, the problem keptcropping up, just kept coming up. And, we wouldgo and stop it but it kept coming back up.In addition to that we kept having lots of com-plaints from our customers.Q. What kinds of complaints?A. Not a lot of complaints, some. The foremenbeing late for work, leaving work early in the after-noon, and the quality of the work.Q. The quality of Mr. Price's work?A. Right.Q. Can you give me an example or explain whatyou mean by the quality of his work?A. I don't know, you know, just-rather thandrilling holes on a job, was burning holes with atorch.Having to go back to the job too frequently GLENN MACHINE WORKSto make the customer happy with them, you know,put them like he wanted them. Is that an example?Q. I'm asking you. Is that one of the things thatyou relied upon?A. Urn-huh.Q.Anything else that you relied upon, Mr.Glenn? In considering Mr. Price's work, the qualityof his work?A. The quality of the work?Q. Yes, sir.A. Yeah, talking about the profitability of it.Wasn't making any money on what we were doing.Q.Was that a factor in your not hiring Mr.Price?A. Yes, yes.Q. Anything else, Mr Glenn' Any other reasonswhy you didn't recall Mr. Price?A. Abusing the equipment.Q. Okay. When was that?A. It just went on over a period of time.Q. What period of time are you talking about'A. I mean the time he worked, for me. Youknow, the truck, he would drive it, just.abusing it.We lost a lot of hand tools, small tools he wouldn'tkeep up with, etcetera.Q. Anything else?A. Nothing that I can think of right now.Concerning customer complaints, Tommy Glenn first,estified that the complaints occurred along about "Feb-ruary when Roger (Price) was laid off' or a little beforethat time. Glenn testified that the complaints were aboutwhat was done on the job where Price was foreman, asopposed to being specifically about Roger Price's work.Subsequently,when recalled to testify by Glenn,Tommy Glenn recalled that the complaints he receivedincluded one from General Tire during 1982 and thatcomplaint involved quality of work. However, TommyGlenn testified that he did not recall the specific com-plaint from General Tire. Tommy Glenn also testifiedthat he received a complaint from Weyerhauser, that hedid not recall when but "it was probably in 1982" andthat it involved "not following directions" but Glenn didnot recallwhat the directions entailed. Glenn testifiedthat he talked'to Price about those problems in 1982. Inconflictwith his earlier testimony, Tommy Glenn re-called no customer complaints about or shortly beforeFebruary 1984.Price testified that some problems did arise on one oftheGeneral Tire jobs. However,' he testified he wasnever told that he was being held accountable for theproblems which included fabrication of materials. Fabri-cation was performed in the shop and was not performedunder Price's supervision. Regarding Weyerhauser, Pricetestified that he was unaware of any complaints althoughhe admitted that the job was complex and slow due tothe nature of the work.Price never received a reprimand about any of hiswork.Concerning abuse of equipment, Tommy Glenn testi-fied that, through no fault of Price, a truck was damagedwhen a garbage truck backed into it while it was parked665in Starkville,Mississippi.Glenn believed the incident oc-curred in the summer of 1982. Glenn did not hold Priceresponsible for the accident but did find fault in'Price'sinability to have the city of Starkville remedy their dam-ages to Glenn's truck. Price testified without rebuttalthat he went to Starkville but was unsuccessful in acquir-ing a copy of the police report of the accident. Howev-er, according to Price, it was customary for Glenn's sec-retary to handle matters involving damage of the type in-volved in the truck accident. Tommy Glenn did not sayhow Price was at fault in failing to have the city ofStarkville remedy the truck damage. Tommy Glenn testi-fied subsequently that a boom on a crane was bent onPrice'sGeneral Tire job after Price had left the job oneday. However, Glenn admitted that Price was routinelyrequired to leave the job for various reasons includinghandling personal business for himself and for TommyGlenn. For example, Glenn admitted that occasionallyPrice was asked to leave the job and pick up footballtickets for Tommy Glenn. ' According to Price's unrebut-ted testimony, when he told Glenn that the crane's boomhad been bent, Glenn told him "not to worry about it,that he would take care of that; said I worried toomuch."Tommy Glenn pointed out that there was continuingcontroversy between the millwrights and the ironwork-ers, and he came to the conclusion that Roger Price wasthe cause of that controversy. Glenn recalled a problembetween the ironworkers and the Millwrights existedduring the administration of Business AgentWayneLucas. Lucas' administration ended in June 1983.Another witness for Respondent Glenn, Superintend-ent Jerry Cornithan, testified that he and Roger Pricehad only one conversation with Tommy Glenn aboutproblems between the ironworkers and the millwrightsand whether Cornithan, a millwright, or Price, an iron-worker, was overall boss. Cornithan testified that thatone conversation occurred in 1981 or 1982.The record reveals that none of the reasons given forrefusing to continue to employ Price were ever con-veyed to Price as a basis for disciplinary action againsthim.Moreover, with the exception of the bent craneboom which occurred during Price's absence, none ofthe alleged incidents occurred at a time proximate toPrice'sFebruary 1984 layoff. As an example, TommyGlenn complained of 1982 complaints from General TireandWeyerhauser. Nevertheless, the record shows thatafter those complaints, Glenn assigned Price as foremanon other jobs at Weyerhauser and General Tire in 1983and 1984.Therefore, I find that the record does not support afinding that Glenn would have refused to employ Pricein the absence of his protected activities. Before Febru-ary 1984, Price had worked for Glenn on a regular basisfor over 10 years. For approximately 8 years before Feb-ruary 1984, Price had been an ironworker foreman forGlenn. Since February 1984, Price has worked for Glennas a journeyman briefly on one occasion (see above), at atime after the instant charges were filed.Tommy Glenn also testified that he changed his planto employ Price as foreman on a job at Jeffrey Steel be- 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause Price told him he was so mad about being out ofwork that he was going to whip two ironworkers if theyshowed up. Price admitted having that conversation withTommy Glenn. Glenn said that he decided not to usePrice as foreman because if he would "put him on thejob out there and he would be whipping somebody andthat would be me. I couldn't do that."However, Respondent's witness, Superintendent Cor-nithan, testified that Roger Price did not have a temperproblem.During his conversation with Tommy Glenn,Price was referring to his continuing controversy withLocal 92 over his failure to be referred for work. Onother occasions, he discussed the problem with TommyGlenn including 4 June 1984 when he told Glenn he wassuing the Union. At that time Tommy Glenn indicatedthat he did not disapprove of Price's actions.I am convinced that both Glenn and Price were wellaware that Price, by threatening to whip two ironwork-ers,was doing nothing more than expressing his frustra-tions over his treatment by the Local since February1984.At the time of their conversation, work had al-ready started on the Jeffrey Steel job and Price had notbeen hired. Moreover, before that date, Tommy Perkinshad been promoted to ironworker foreman by Glennand, as shown above, Perkins told Jerry Rogers that "hehad" the job at Jeffrey Steel. Additionally, as shownabove, Tommy Glenn alleged that for numerous reasonswhich occurred before the Jeffrey Steel job, he had de-cided not to use Price as foreman.All the above factors demonstrate that it was neverGlenn's intention to employ Price as foreman on the Jef-frey Steel job. Moreover, Price was never told that hewould not be hired because of Glenn's alleged fear thathe may get into a fight on the job.Ifind that Tommy Glenn used his conversation withPrice as another pretext for refusing to employ Price.The record failed to establish that Price would have notbeen hired on any of Glenn's jobs after 15 February 1984absent his protected activities. As in the case of JerryRogers, Respondent offered no justification whatsoeverfor refusing to employ Price as a journeyman, as op-posed to a foreman, after 15 February 1984.Therefore, in accord with the decision inWright Line,I find that Respondent violated Section 8(a)(1) and (3) byrefusing to employ Jerry Rogers and Roger Price at alltimeswhen it employed ironworkers other than Priceand Rogers after 15 February 1984.The 8(a)(1) AllegationsAs shown above, I credit the testimony that in May1984 Tommy Glenn threatened Jerry Rogers, and on 4June 1984 Tommy Glenn threatened Roger Price thatthey could not work for Glenn until they corrected theirdifferences with Local 92 (see above). Those commentsby Glenn tend to restrain and coerce employees in theexercise of Section 7 rights. It was well known byGlenn, Price, and Rogers that the differences betweenPrice and Rogers and Local 92 arose as the result of theinternal union political activities of Price and Rogers.Those are protected activities. Glenn's comments tend torestrain and coerce employees in the exercise of thoseand similar activities.The Allegations Against Local 92From 15 February 1984 until October 1984, RogerPrice was not referred out to work by Local 92. Neitherwas Jerry Rogers referred out during that period. How-ever, the record proved and it was admitted by Local 92admitted agent, Assistant Business Agent Sam Shaw, thatPrice and Rogers had sought Local 92's assistance infinding work immediately after their 15 February 1984layoffs by Glenn.The record is substantial that Local 92 was motivatedto even the score with Rogers and Price:1.Admitted Local 92 Agent Bonzell McGee toldRoger Price in 1980 that he would get even withPrice if McGee ever got back in power.2.Shortly after June 1983, Bonzell McGee toldRoger Price that the same people would not beworking at Glenn Machine during the next 3 years.3. In 1983, Business Agent Thacker wrote a noteto Tommy Glenn on toilet paper dismissing JerryRogers as Glenn's job steward stating, "since I'vebeen treated like shit for over the period of the last3 years, I feel like this paper is apropriate for thisdismissal."4.BonzellMcGee told Jerry Rogers that thetables had turned on Rogers and Price.5.Admitted agent,AssistantBusinessAgentEddie Goolsby, told Roger Price in January 1984that he had been promised Price's job if Goolsbywould step down as assistant business agent and that"one way or the other, they were going to get[Price's] job."6.InMarch 1984, Goolsby told Rogers that the"reasons we had lost our jobs that we didn't sup-port Babe Thacker." On that same date, Shaw toldRogers that he "just didn't back the right person."7.Assistant Business Agent Shaw admitted learn-ing from Roger Price in September 1984 that As-sistant Business Agent Goolsby had told Price thatPrice was not working because "he had voted thewrong way." Shaw did not dispute the accuracy ofGoolsby's comments.8.Assistant Business Agent Shaw told Price thatwhat Thacker and McGee "had against him mostwas his opposition to the Columbus local being es-tablished."9.On 24 September 1984 Assistant BusinessAgent Goolsby told Price that he was on the out-of-work referral list and was being referred a jobwith Glenn. The out-of-work list in evidence doesnot show that Price's name was included,13 andPricewas not referred to Glenn as promised byGoolsby.10.Glenn Foreman Terry Perkins told Rogersthat he had unsuccessfully tried to have job stewardWoodrow Howell call Rogers for work andGlenn's Superintendent Cornithan asked Local 92for Rogers to be referred to Glenn without success.I'As noted above, four pages are missing and those pages may includea portion of September 1984 GLENNMACHINE WORKSDue to the missing out-of-work register pages for por-tions of March and August or September 1984, I cannotdetermine that Price and Rogers were not registeredduring those months. However, I can and do find,through the admissions of Assistant Business AgentShaw,that from 15 February 1984, Local 92 has beenfully aware that Price and Rogers were actively seekingassistance from Local 92 in finding work.H. H. Robert-sonCo.,263NLRB1344 (1982);Ironworkers Local 798(AGC ofMobile),272 NLRB679 (1984);Teamsters Local294, 204 NLRB700 (1973).Local 92's refusal to provide that assistance presents aclear abuse of its authority.That action tends to restrainand coerce its members in the exercise of protected inter-nal activities.Local 92 in its brief defends in part, on the long delayfromThacker'sJune 1983 election until Price andRogers' layoffs in February 1984. However,as shownabove,many of the threatening comments by Local 92agentswere made around the time of those layoffs.Moreover,the record fails to reveal that Local 92 had anearlieropportunity to take detrimental actions againstPrice and Rogers. Obviously,since they were not laidoff between June 1983 and February 1984, Local 92 didnot have an earlier opportunity to refuse them a job re-ferral.Additionally,I am not impressed with Local 92's argu-ment that Price and Rogers failed to specifically requestinclusion on the out-of-work referrals.In the first place,Local92 failed to prove that Rogers and Price were notincluded in the register for March,August, and Septem-ber.As noted above, those pages were removed from theregister and are missing.Moreover,Assistant BusinessAgent Shaw testified that he could not recall whether hehad entered the names of Price and Rogers in the regis-ter.Secondly, it is clear from Shaw's admissions thatshortly after 15 February 1984, Price and Rogers ap-pealed to him as agent for Local 92 to give them assist-ance in finding work.Obviously,from that point, Shawshould have immediately included their names on theregister,14 or, at theveryleast, explain the procedure forinclusion on the out-of-work register.The testimony re-veals that Shaw did not explain the procedure for regis-tering before the instant unfair labor charges were filed.Local 92 should have properly referred Price andRogers in accord with its regular referral procedure.Each should have been referred out in accord with hisrespective out-of-work date. By refusing to refer Priceand Rogers from 15 February 1984, Local 92 violatedSection 8(b)(1)(A) of the Act. As shown above on nu-merous occasions after Price and Rogers lost their jobs,they were told by agents of Local 92 that their employ-ment was affected by their past protected activities.2.Additional allegationsagainstLocal 92The complaint further alleges that Local 92 throughadmitted agents Goolsby and Shaw, threatened members14As shown above, Shaw may have included the names in March,August, or September.Nevertheless,neither Price nor Rogers was re-fereed out for work667with unspecified reprisals, told a member he was beingpenalized for his failure to support the incumbent busi-ness agent,and told a member he had lost his job be-cause he had not supported the incumbent business agentin the last election.The credited evidence proved that while visiting theLocal in March 1984, Jerry Rogers was told by EddieGoolsby that "the reason that we (i.e., Rogers and Price)had lost our jobs that we didn't support Babe Thacker."On that same visit,Rogers wastold bySam Shaw, "Iguess you know . . . you just didn't back the rightperson."The above comments by Goolsby and Shaw had thetendency to restrain and coerce members in the exerciseof protected rights and are violative of Section8(b)(1)(A) of the Act. I was unable to find evidence sup-porting the General Counsel's allegation that Goolsbythreatened a member with unspecified reprisals in July1984. Therefore, I find that no violation was proved inthat regard.Plumbers Local 137,207 NLRB 359 (1973).CONCLUSIONS OF LAW1.Respondent Glenn Machine Works, Inc.isa em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2.Respondent InternationalAssociation of Bridge,Structural and Ornamental Ironworkers, Local 92, AFL-CIO is a labor organization within the meaning of Sec-tion2(5) of the Act.3.Respondent Glenn, by threatening its employeesthat they would have to get straight or make it rightwith Respondent Local 92 in order to be employed byGlenn, violated Section 8(a)(1) of the Act.4.Respondent Glenn, by refusing to employ RogerPrice and Jerry Wayne Rogers since about 15 February1984, has discriminated in regard to hire, tenure andterms and conditions of employment to encourage or dis-courage membership in a labor organization in violationof Section 8(a)(1) and(3) of the Act.5.Respondent Local 92, by telling its member that themember was being penalized for his failure to supportthe incumbent business agent and by telling its memberthat the member had lost his job because he had not sup-ported the incumbent business agent in the last election,has violated Section 8(b)(1)(A) of the Act.6.Respondent Local 92, by refusing to refer for em-ployment its members Roger Price and Jerry WayneRogers since 15 February 1984 because of their protect-ed activities,has violated Section 8(b)(1)(A) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) andSection 8(b)(1)(A) of the Act, I shall recommend thatthey be ordered to cease and desist thereform and to takecertain affirmative action designed to effectuate the poli-cies of the Act. 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of my findings above, it is apparent that thebackpay,entitlement of JerryWayne Rogers and RogerPrice must be satisfied jointly and severally by Respond-ents for periods of joint responsibility.However, theseresponsibilities are not common in all respects.ConcerningRespondentLocal 92, the affirmativeOrder herein recommended requires Local 92 to notifyall employers within the scope of its hiring hall, that theUnion has no objection to the'employment of Price andRogers by Glenn or any other employer,'and to makePrice and Rogers whole for losses suffered as a result ofLocal 92's discrimination from 15 February 1984 until 5days after Local 92 notifies all appropriate employersthat it has no objection to Price and Rogers being em-ployed by Glenn or any other employer, less their netearnings during said period,plus interest in the manneroutlined inF.W Woolworth Co.,90 NLRB 289 (1950),andFlorida Steel Corp.,231 NLRB 651 (1977).15 SeeH.H. Robertson Co.,263 NLRB 1344 (1982).Concerning Respondent Glenn, my findings show thatPrice and Rogers were wrongfully denied continued em-ployment from the time of their respective layoffs on ornear 15 February 1984. Therefore,the recommendedOrder requires Glenn to offer to Price and Rogers em-ployment at their former position or, if those positions nolonger exist,to substantially equivalent positions withoutprejudice to their seniority and other rights and privi-leges, and to make them whole, with interest, less interimearnings from the timeof the layoffuntil reemployment(F.W. Woolworth,supra;Florida Steel Corp.,supra).Re-garding Roger Price, Glenn is directed to return him tohis former position of foreman and, if necessary,removefrom that position persons employed after it terminatedPrice SeeH.H. RobertsonCo., supra.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed16ORDERA. Respondent Glenn Machine Works, Inc., Colum-bus,Mississippi,itsofficers,agents, successors, and as-signs, shall1.Cease and desist from(a)Threatening its employees that its employees willhave to get straight and make it right with their union,RespondentLocal 92, or any otherlabor organization inorder to be employed by Glenn(b)Refusing to employ employees because of theirprotected activities.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of rightsguaranteed them in Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Jointly and severally with Respondent Local 92 tothe extent their obligations coincide,and individually asas See generallyIsis Plumbing Co,138 NLRB 716 (1962)16 If no exceptions are filed asprovided by Sec 102 46 of theBoard'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesto other periods, make whole Roger Price and JerryWayne Rogers for any loss of pay they may have suf-fered as a result of the discrimination against them in themanner outlined above in "The Remedy."(b)Offer immediate and full employment to RogerPrice and Jerry Wayne Rogers to the positions formerlyheld by them or, if those positions no longer exist, tosubstantially equivalent positionswithout prejudice totheir seniority or other rights and privileges in themanner set forth above under"The Remedy."(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its facility in Columbus,Mississippi,copiesof the attached notice marked "Appendix A."17 Copiesof the notice, on forms provided by the Regional Direc-tor forRegion 26,after being signedby theRespondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained,for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps, the Re-spondent has taken to comply.B.Respondent InternationalAssociation of - Bridge,Structural and Ornamental Ironworkers,Local 92, AFL-CLO, its officers,agents, and representatives, shall1.Cease and desist from(a)Telling its membersthat theyare being penalizedand that they had lost their jobs because the membershad failed to support the incumbent business agent in thelast election.(b)Failing and refusing to refer its members for em-ployment because of its members'internal union politicalactivitieswhich are activities protected under the Na-tional Labor Relations Act.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirrights guaranteed them by Section 7 of the Act.2Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Jointly and severally with Respondent Glenn makewhole Roger Price and Jerry Wayne Rogers for any lossof pay they may have suffered as a result of the discrimi-nation against themin the manner set forth in the sectionof this decision.(b) Immediately notify Glenn Machine Works, Inc.and all other employers within the scope of its hiringhall, in writing, that it has no objection to the employ-a 7 If thisOrder is enforced by a judgment of a UnitedStates court ofappeals, the wordsin the notice reading "Postedby Order ofthe Nation-alLabor RelationsBoard"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order ofthe NationalLabor Relations Board " GLENN MACHINE WORKSment of Roger Price and Jerry Wayne Rogers by Glennor any other employer.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records, social security payment records, timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Birmingham,Alabama,union hall copiesof the attached notice marked "Appendix." 18 Copies ofthe notice, on forms provided by the Regional DirectorforRegion 26, after being signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatthe notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.18 See fn 17.APPENDIX BNOTICETo MEMBERSPOSTED PURSUANT TO A SETTLEMENT AGREEMENTAPPROVED BY AN ADMINISTRATIVE LAW JUDGE OFTHENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government669WE WILL NOT tell our members or employees thatthey have lost their jobs because they failed to supportH. L. Thacker or any other candidate in an internalunion election.WE WILL NOT imply that our members or employeesare out of work because they did not back H. L.Thacker or any other person in an internal union elec-tion.WE WILL NOT refuse to refer employees for employ-ment because our members engage inprotectedinternalunion activities.WE WILL NOT in any like or related manner restrain orcoerce employees or members in the exercise of rightsguaranteed them in Section7 of the Act.WE WILL notify all employers that are customarilysupplied with employees through our hiring hall includ-ing Glenn Machine Works, Inc., that we have no objec-tion to their employing Jerry Wayne Rogers and RogerPrice; and WE WILL along with Glenn Machine Works,Inc.,make Jerry Wayne Rogers and Roger Price wholefor all earnings lost by reason of our discriminationagainst them,with interest.INTERNATIONAL ASSOCIATIONOF BRIDGE,STRUCTURAL AND ORNAMENTAL IRON-WORKERS,LOCAL 92, AFL-CIOThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.